Case: 5:19-cr-00236-DAP Doc #: 1 Filed: 04/09/19 1 of 8. Page|D #: 1

IN THE UNITED sTATEs DISTRICT dobiir‘ ""
FoR THE NoRTHERN DlsTRICT oF oHio _.

 

   

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) 1 N D 1 C T l\/[ E N T
)
Plaintiff, )
v. ) CASE NO.
` ) Title 18, United States Code,
JOWAN CHRISTIAN, ) Sections 1341 and 1343
)
§ §§E §§
Defendant. ) kg§j€§§§ §§B; §§ q?“§:”§§

General Allegations

At all times material and relevant to this lndictment:

1. Under the authority of Title 34 of the Code of Federal Regulations (“CFR”), Part
600, the United States Department of Education (the “USDOE”) administered federal Student
Financial Assistance (“SFA”) programs that provided money for college to eligible students Who
attended participating post-secondary schools.

2. To receive SFA, students Were required to complete a Free Application for
Federal Student Aid (“FAFSA”). The FAFSA required students to provide their personal
information including names, social security numbers, dates of birth and addresses. The FAFSA
also required students to state vvhether they possessed a high school diploma or general
educational development certificate (“GED”), and to provide their adjusted gross income for the
prior taxable year. The student could mail the FAFSA to a USDOE processing center or transmit
it electronically via the Internet. Most FAFSAS Were completed online, and as such, Were

electronically submitted to the USDOE processing center in Plano, Texas.

Case: 5:19-cr-00236-DAP Doc #: 1 Filed: 04/09/19 2 of 8. Page|D #: 2

3. At all times relevant to this lndictment, individuals Who did not have a high
school diploma or its recognized equivalent (“GED”), or did not maintain satisfactory academic
progress in his or her course of study Were not eligible to receive SFA.

4. The amount of SFA that a student could receive Was based on the total Cost of
Attendance (“COA”) at participating post-secondary colleges or universities The COA included
tuition and fees, on-campus room and board (or a housing and food allowance for off-campus
students), allowances for books, supplies, transportation, and loan fees. USDOE distributed SFA
funds to a student’s college for tuition and other educational related expenses. The college
Withheld the cost of tuition and other fees. Often, When there Were funds remaining after the
expenses and fees Were paid to an institution, the student Was entitled to receive those remaining
funds to cover the student’s cost of living expenses While enrolled in college. In such cases, the
college disbursed the remaining funds to the student, Which Was called a “credit balance refund”
also commonly referred to as a “student financial aid refund.”

5. Financial aid refunds Were disbursed to students in one of three Ways: (a) an
electronic transfer to a debit card issued in the student’s name; or (b) a refund check issued to the
student by the college; or (c) deposited into bank accounts. Debit cards and refund checks Were
typically mailed to the student.

6. JOWAN CHRISTIAN Was a resident of Cleveland, Ohio, located in the Northern
District of Ohio, Eastem Division.

7. Lakeland Community College Was a post-secondary college located in Kirtland,
Ohio, Within the Northern District of Ohio.

8. JOWAN CHRISTIAN’s first FAFSA transaction occurred in August 2015.

CHRISTIAN’s final financial aid refund Was issued in September 2016.

Case: 5:19-cr-00236-DAP Doc #: 1 Filed: 04/09/19 3 of 8. Page|D #: 3

9. From in or around August 2015 and continuing through in or around l\/larch 2017,
in the Northern District of Ohio, Eastem Division, and elsewhere, JOWAN CHRISTIAN, and
others known and unknown to the Grand Jury, did knowingly devise, intend to devise, and
knowingly participate in a scheme and artifice to defraud the Department of Education
(“USDOE”) and to obtain money and property from the USDOE by means of false and
fraudulent pretenses, representations, and promises, and for the purpose of executing and
attempting to execute the scheme and artifice to defraud:

a. caused to be transmitted by means of wire communication in interstate
commerce, writings, signs, signals, pictures and sounds, in violation of Title 18, United States
Code, Section 1343; and

b. placed, or caused to be placed, in any depository for mail matter, any matter
or thing to be sent or delivered by the Postal Service, and took or received from the Postal
Service, any such matter or thing delivered by the Postal Service, in violation of Title 18, United
States Code, Section 1341.

OBJECT OF THE SCHEME

l(). The object of the scheme was to obtain money and`funds from the USDOE to
which CHRISTIAN and other recipients were neither eligible to receive, nor entitled to receive,
in order to pay for their living expenses, other personal expenditures, and costs associated with
attending various colleges located in the Northern District of Ohio, and elsewhere, including

Lakeland Community College.

Case: 5:19-cr-00236-DAP Doc #: 1 Filed: 04/09/19 4 of 8. Page|D #: 4

MANNER AND l\/IEANS

 

ll. It was part of the scheme and artifice that CHRISTIAN, and others known and
unknown to the Grand Jury, recruited persons and obtained personal identifying information
(“Pll”) of other individuals to apply for and obtain college admissions and SFA, including loans,
Pell grants, and Federal Supplemental Educational Opportunity Grants (“FSEOG”), by
submitting fraudulent FAFSAs, for which the applicants were unqualified and ineligible The
applications contained false and fraudulent pretenses and representations concerning the
students’ eligibility for SFA, including their status as regular students and whether the applicants
possessed a high school diploma or its recognized equivalent

12. It was further part of the scheme and artifice that CHRISTIAN, and others known
and unknown to the Grand Jury, arranged for other persons to complete the recruited persons’
academic coursework online to make it appear that these individuals were regular students so
that the SFA would be transferred from USDOE to the colleges and, in turn, the student financial
aid refunds would be disbursed via checks or debit cards sent to addresses under the control of
scheme participants

l3. lt was further part of the scheme and artifice that CHRISTIAN, and others known
and unknown to the Grand lury, provided and used CHRISTIAN’s Pll to apply for and obtain
college admissions

l4. lt was hirther part of the scheme and artifice that CHRISTIAN, and others known
and unknown to the Grand Jury, used CHRlSTlAN’s Pll and other individuals’ Pll, to apply for
and obtain SFA, including loans, Pell grants, and FSEOG, by submitting fraudulent FAFSAS, for
which CHRISTIAN and the other individuals were unqualified and ineligible. The applications

contained false and fraudulent pretenses and representations concerning the applicants’ eligibility

Case: 5:19-cr-00236-DAP Doc #: 1 Filed: 04/09/19 5 of 8. Page|D #: 5

for SFA, including having a high school diploma or recognized equivalent and/or their status as a
regular student.

15. lt was further part of the scheme and artifice that CHRISTIAN, and others known
and unknown to the Grand Jury, failed to use the SFA funds for educational or school-related
purposes but instead split the proceeds of the money fraudulently obtained as a result of the false
and fraudulent student financial aid applications

16. lt was further part of the scheme and artifice that CHRISTIAN, and others known
and unknown to the Grand Jury, arranged for some or all of CHRlSTlAN’s academic
coursework to be completed online by other persons to make it appear that CHRISTIAN was a
regular student, and to cause the SFA to be transferred from the USDOE to the colleges and, in
turn, the SFA refunds to be disbursed via bank debit cards or checks sent to addresses or bank
accounts controlled by others involved in the scheme.

l7. lt was further part of the scheme that beginning in or around August 2015 and
continuing through in or around l\/larch 2016, an individual known to the Grand Jury fraudulently
submitted FAFSA transactions in CHRlSTlAN’S name for the purpose of obtaining federal SFA
to which she knew CHRISTIAN was not entitled. CHRlSTlAN was aware of and knowingly
participated in the submission of the false and fraudulent FASFA transactions to the USDOE.
The FASFA submissions included a false address, and other false representations concerning
CHRISTIAN’s eligibility for financial aid. As a result, CHRISTIAN fraudulently obtained SFA

funds, including loans, FSEOG, and Pell grants, to which she was not otherwise eligible.

Case: 5:19-cr-00236-DAP Doc #: 1 Filed: 04/09/19 6 of 8. Page|D #: 6

18. lt was further part of the scheme that CHRISTIAN, and others known and
unknown to the Grand Jury, arranged for some or all of CHRlSTIAN’s academic coursework to
be completed online by one or more other persons, to make it appear that CHRISTIAN was a
regular student, so that the SFA would be transferred from the Department of Education to the
colleges and, in turn, student refunds for excess amounts of SFA would be disbursed to
CHRlSTlAN via refund checks sent via the Postal Service to addresses controlled by others
involved in the scheme.

119. lt was further part of the scheme that a fraudulent high school diploma transcript
was created for CHRlSTlAN and was submitted to a post-secondary institution to make it appear
that she was eligible for SFA.

20. As a result of the foregoing scheme and artifice pertaining to JOWAN
CHRISTIAN and individuals recruited by CHRISTIAN, the Department of Education was
defrauded and sustained losses in excess of $40,000.

COUNT l
(Wire Fraud, 18 U.S.C. § 1343)

The Grand Jury charges

21. The factual allegations of paragraphs 1 through 20 of this lndictment are re-
alleged and incorporated by reference as if fully set forth herein.

22. Beginning in or around August 2015 through in or around l\/larch 2016, in the
Northern District of Ohio, Eastem Division, and elsewhere, Defendant JOWAN CHRISTIAN,
and others known and unknown to the Grand Jury, devised and intended to devise a scheme and
artifice to defraud the USDOE and to obtain money from the USDOE by false and fraudulent

pretenses, representations and promises

Case: 5:19-cr-00236-DAP Doc #: 1 Filed: 04/09/19 7 of 8. Page|D #: 7

23. From in or around August 2015 through in or around l\/larch 2016, in the Northern
District of Ohio, Eastem Division, and elsewhere, JOWAN CHRISTIAN for the purpose of
executing and attempting to execute the scheme and artifice to defraud described above,
transmitted, and caused to be transmitted, by means of wire communication in interstate
commerce, writings signs signals pictures and sounds to wit: FAFSAS filed for JOWAN
CHRISTIAN, by means of an online application, transmitted from the Northern District of Ohio,

with the recipient being the USDOE contractor in Plano, Texas including the following

 

 

 

 

 

transmission:
Count Date o Description Type/ Source Recipient / Location
Location
1 08/11/2015 2015-2016 FAFSA Online application U.S. Department of
filed for JOWAN in Ohio ` Education contractor in
CHRISTIAN Plano, Texas

 

 

 

 

All in violation of Title 18, United States Code, Section 1343.

COUNTS 2-3
(Mail Fraud, 18 U.S.C. § 1341)

The Grand Jury further charges

24. The factual allegations of paragraphs 1 through 20 of this lndictment are re-
alleged and incorporated by reference as if fully set forth herein.

25. Be ginning in or around September 2015 through in or around September 2016, in
the Northern District of Ohio, Eastem Division, and elsewhere, Defendant JOWAN
CHRISTIAN, and others known and unknown to the Grand Jury, devised and intended to devise
a scheme and artifice to defraud the USDOE and to obtain money from the USDOE by false and
fraudulent pretenses representations and promises

26. From `in or about September 2015 through in or around September 2016, in the

Northern District of Ohio, Eastern Division, and elsewhere, Defendant JOWAN CHRISTIAN,

Case: 5:19-cr-00236-DAP Doc #: 1 Filed: 04/09/19 8 of 8. Page|D #: 8

for the purpose of executing and attempting to execute the scheme and artifice to defraud

described above, placed, or caused to be placed, in any depository for mail matter, any matter or
thing to be sent or delivered by the Postal Service, and took or received from the Postal Service,
any such matter or thing delivered by the Postal Service, including the following mailings each

representing a separate count of this lndictment:

 

 

 

Count Date Description Mailed by Check Payee
2 09/03/2015 SFA refund check # 60103339 in Lakeland CC JOWAN
the amount $1,188.55. CHRISTIAN
3 09/09/2016 SFA refund check # 60106862 in Lakeland CC JOWAN
the amount of $4,472.55. CHRlSTlAN

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1341.

A TRUE BILL.

Original Document ~» Signatures on file with Clerk of Courts, pursuant to the E-Government Act

of 2002.

